DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 11/03/2020 for application number 17/087,802. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.   
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/03/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sedlacek et al., [US Pub. No.: 2020/0383557 A1].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 

Re. Claim 1, Sedlacek discloses:
An apparatus comprising: a proximal control assembly including a proximal housing [Fig. 1 el  The actuating unit comprises a proximal end portion and a distal end portion and may be arranged in the unit housing assembly such that the he proximal end portion is significantly aligned with the port in the surface portion of the unit body] and an actuator [Fig. 1 els 120 trigger]; 
a distal assembly including: an outer housing [Fig.3 distal end portion includes an outer housing]; 
an inner housing movably disposed within the outer housing [an inner housing 182 movably disposed within the outer housing |0055]; 
an electronic device disposed within a bore of the inner housing [The electronic device is coupled within the bore of the inner housing |0008, Fig.10A]; 
and a plurality of elongate arms coupled to the inner housing such that at least a portion of each of the plurality of elongate arms is disposed between an inner surface of the inner housing and [elongate arms coupled to the inner surface of the inner housing |Fig. 9 192]; 
a flexible member having a distal end portion coupled to the inner housing, and a proximal end portion coupled within the control assembly [Actuation of the proximal end portion of the flexible member moves a distal end portion of the flexible member within the distal housing to deform a protrusion extending from the distal end portion |Fig.9, 0010]; 
an electrical wire having a distal end portion coupled to the electronic device and proximal end portion coupled within the control assembly [The wires can be collocated with the flexible member 160 and can extend through the flexible shaft 150 along with the flexible member| 0060]; 
and actuation of the actuator configured to move the flexible member to cause the inner housing to move within the outer housing between a first position and a second position [The actuator is configured to move the flexible member to cause the inner housing to move within the outer housing between a first position and a second position| 0008], a distal end portion of each elongate arm from the plurality of elongate arms being in a first configuration within the outer housing when the inner housing is in the first position and in a second configuration outside of the outer housing when the inner housing is in the second position [Fig. 8 distal end is in first position and in Fig. 9 a second position], and simultaneously a distal end of the electronic device being in a first location within the outer housing when the inner housing is in the first position, the distal end of the electronic device being in a second location within the outer housing when the inner housing is in the second position, the second location being distal of the first location [distal end of the electronic device is in a first location within the outer housing which is interpreted as being equivalent to a first position … also the distal end of electronic device is disposed at a second location|Figs.8, 9, and 10A, 0058].
Therefore, 

Re. Claim 2, Sedlacek discloses: 
wherein the electronic device is a camera [electronic device is camera |0009], 
the camera configured to capture an image including a portion of an elongate arm from the plurality of elongate arms [The camera is configured to capture an image including a tip portion of the protrusion. |Abstract].

Re. Claim 3, Sedlacek discloses:
a display screen fixedly coupled to the proximal housing of the control assembly [The proximal housing further includes a viewer mounting portion 116 that is arranged to removably retain a viewing device or phone device, such as viewing device 200 shown in FIG. 12. The mounting portion 116 includes a flat face 120 for receiving the viewing device 200 |0066], the display screen configured to display the image captured by the camera [display device 211 |Fig. 11 el 120, 0066].

Re. Claim 4, Sedlacek discloses:
a flexible shaft having a distal end portion and a proximal end portion [a flexible member within the flexible shaft having a distal end portion connected to the distal housing |0010], the proximal end portion of the flexible shaft coupled to the proximal control assembly [The flexible member further includes a proximal end portion coupled to an actuator disposed within the proximal housing |0010], the distal end portion of the flexible shaft coupled to the outer housing, the flexible member movably disposed within the flexible shaft [the distal end portion of the flexible shaft coupled to the outer housing; and a flexible member movably disposed within the flexible shaft |Fig. 8 el 100].

Re. Claim 5, Sedlacek discloses:
a guide housing coupled within the proximal housing and defining an interior bore and a side opening in communication with the interior bore, a portion of the mounting member and the proximal portion of the flexible member each movably disposed within the interior bore of the guide housing, the electrical wire having a first portion movably disposed within the interior bore of the guide housing and a second portion extending out through the side opening, the second portion of the electrical wire coupled to an electronics module coupled to the proximal housing [FIG. 10C, the interior of the inner housing 182 defines a bore 183, within which the electronic device 184 is coupled. The proximal end portion of the inner housing 182 includes or is coupled to a movable member 172 (which functions as a junction member between the flexible member 160, the electronic device 184, and the protrusions 192). As shown in FIG. 10A, a distal end portion 178 of the movable member 172 is aligned with and coupled to a proximal end portion of the inner housing 182 within the interior of the outer housing 171. As such, the movable member 172 and the inner housing 182 operate together to form a translatable movable carrier (e.g., to carry the electronic device 184 and/or the protrusions 192) within the outer housing 181.|0068].

Re. Claim 6, Sedlacek discloses:
[The flexible shaft 150 further includes the mounting member 156 or push wire mounting member 156 and a spring 154 disposed at its proximal end portion 152. The spring is retained within the proximal end portion 152 and biases the flexible member 160 forward in the direction of the proximal housing 112. As such, actuation of the actuator 126 acts to move the mounting member 156 against the bias of the spring 154, and the spring urges the mounting member and flexible member 160 rearward toward the distal housing 170 when released.|0054].

Re. Claim 7, Sedlacek discloses:
wherein the actuator includes a roller configured to contact the guide portion of the mounting member causing the mounting member and the flexible member to move distally within the guide housing [Actuation of the trigger end of the actuator 126 rotates the pivot portion 128 to move the lever end 130 to rotate away from the proximal housing toward the distal housing 170 and push the flexible member 160 to translate forward within the flexible shaft 150 in the direction of the distal housing 170.|0067].

Re. Claim 8, Sedlacek discloses:
[The distal assembly includes an outer housing, an inner housing, a set of protrusions |0008]; 
and an inner surface of the outer housing defines at least one guide channel [the inner surface of the outer housing 171 can define one or more guide channels 195. |0056], each protrusion from the at least one protrusion configured to slidably move within a different guide channel from the at least one guide channels when the actuator is actuated to prevent rotation of the inner housing relative to the outer housing [each protrusion is configured to slide within a different guide channel… the outer housing 171 does not define any guide channels, which arrangement allows the inner housing 182 and/or the protrusions 192 to rotate relative to the outer housing 171 about the longitudinal axis of the distal assembly 170 |Fig.8 and 9, 0056].

Re. Claim 9, Sedlacek discloses:
wherein a portion of the flexible member and a portion of the electrical wire are coupled together within an outer wrap [flexible member and wire are coupled together with in a housing |Fig. 10a, 0060].

Re. Claim 10, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 11, Sedlacek discloses:
a flexible shaft having a distal end portion and a proximal end portion [The shaft connection 155 is disposed on a forward portion of the proximal housing 112 to securely connect the proximal end portion 152 of the flexible shaft 150 to the proximal housing.|0068], the proximal end [a flexible shaft 150 extending between the control assembly 110 and the distal assembly 170, and a flexible member 160 located within the flexible shaft 150. |0053], the distal end portion of the flexible shaft coupled to the outer housing, the flexible member movably disposed within the flexible shaft [The flexible shaft 150 has a distal end portion 158 connected to the distal assembly 170, and a proximal end portion 152 connected to the proximal housing 112.  |0068].

Re. Claim 12, Sedlacek discloses:
a guide housing coupled within the proximal housing and defining an interior bore and a side slot in communication with the interior bore [the inner surface of the outer housing 171 can define one or more guide channels 195 in the proximal end |0056], a portion of the mounting member and the proximal portion of the flexible member each movably disposed within the interior bore of the guide housing [The electronic device 184 includes a mounting member 188 and electrical connections 186 that are coupled to the movable member 172 |0060], the electrical wire having a first portion movably disposed within the interior bore of the guide housing and a second portion extending out through the side slot [The wires can be collocated with the flexible member 160 and can extend through the flexible shaft 150 along with the flexible member. The wires (along with the electrical connections 186) can allow power to be conveyed from the battery 134 to the electronic device 184.|0060], the second portion of the electrical wire coupled to an electronics module coupled to the proximal housing [The wires (along with the electrical connections 186) can also allow control signals and/or data signals to be transferred between the electronic device 184 and the electronic controller 138 |0060].


a mounting member having a guide portion, the mounting member disposed within the proximal housing, a portion of the actuator operatively coupled to the guide portion, the proximal end of the flexible member being coupled to the mounting member such that actuation of the actuator applies a force against the guide portion, causing the mounting member and the flexible member to move distally within the guide housing [The flexible shaft 150 further includes the mounting member 156 or push wire mounting member 156 and a spring 154 disposed at its proximal end portion 152. The spring is retained within the proximal end portion 152 and biases the flexible member 160 forward in the direction of the proximal housing 112. As such, actuation of the actuator 126 acts to move the mounting member 156 against the bias of the spring 154, and the spring urges the mounting member and flexible member 160 rearward toward the distal housing 170 when released.|0054].

Re. Claim 14, Sedlacek discloses:
wherein the actuator includes a roller configured to contact the guide portion of the mounting member causing the mounting member and the flexible member to move distally within the guide housing [Actuation of the trigger end of the actuator 126 rotates the pivot portion 128 to move the lever end 130 to rotate away from the proximal housing toward the distal housing 170 and push the flexible member 160 to translate forward within the flexible shaft 150 in the direction of the distal housing 170.|0067].

Re. Claim 15, Sedlacek discloses:
[The distal assembly includes an outer housing, an inner housing, a set of protrusions |0008]; 
and an inner surface of the outer housing defines at least one guide channel [the inner surface of the outer housing 171 can define one or more guide channels 195. |0056], each protrusion from the at least one protrusion configured to slidably move within a different guide channel from the at least one guide channels when the actuator is actuated to prevent rotation of the inner housing relative to the outer housing [each protrusion is configured to slide within a different guide channel… the outer housing 171 does not define any guide channels, which arrangement allows the inner housing 182 and/or the protrusions 192 to rotate relative to the outer housing 171 about the longitudinal axis of the distal assembly 170 |Fig.8 and 9, 0056].

Re. Claim 16, Sedlacek discloses:
wherein the plurality of elongate arms are coupled to the inner housing such that at least a portion of each of the plurality of elongate arms is disposed between an inner surface of the inner housing and the camera [elongate arms coupled to the inner surface of the inner housing and a electronic device |Fig. 9 el 192].

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488